Citation Nr: 1128508	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-28 778A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963.  

This appeal to the Board of Veterans' Appeals (Board) arose from May 2004 and June 2006 rating decisions.  In the May 2004 rating decision, the RO in St. Petersburg, Florida denied service connection for a jaw condition.  In December 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.
 
In the June 2006 rating decision, the St. Petersburg RO, inter alia, denied service connection for basal cell carcinoma.  The Veteran filed a NOD in December 2006.  A SOC was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9) in August 2007.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In June 2009, the Board denied service connection for basal cell carcinoma.  The Veteran's claim for service connection for a jaw disability was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claim (as reflected in a December 2010 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

For the reasons expressed below, the matter remaining on appeal is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that when this case was previously before the Board in June 2009, the Board referred to the RO for appropriate action matters pertaining to the Veteran's entitlement to service connection for pulmonary arterial hypertension as due to Agent Orange exposure; service connection for asbestosis; service connection for a lung condition as due to asbestos exposure; and service connection for basal cell carcinoma as due to asbestos exposure.  Inasmuch as the record before the Board does not reflect that the RO has addressed these matters, they are again referred to the RO for appropriate action.  


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the June 2009 remand was not fully completed with respect to the claim remaining on appeal; hence, further remand of this matter is warranted, even though such will, regrettably, further delay an appellate decision on the claim remaining on appeal.

In the June 2009 remand, the Board instructed the RO to contact the National Personnel Records Center (NPRC), and any other appropriate source, to request all outstanding service treatment records; in particular, records of hospitalization in Subic Bay, Philippines following a jaw injury, dated from April 30 to May 24, 1962.  The RO was reminded that it should continue efforts to procure the Veteran's service records until either the records were received, or until specific information was received that the records sought did not exist or that further efforts to obtain them would be futile, as directed by 38 C.F.R. § 3.159(c)(2).

A review of the claims file reveals that the RO, via the AMC, contacted NPRC in August 2009 for purposes of obtaining outstanding service treatment records, including records of hospitalization in Subic Bay.  In November 2009, NPRC responded that a search and a verification search for the Veteran's medical record had come up negative.  NPRC also indicated, however, that it had not yet exhausted efforts to obtain the records in that it was awaiting an "ORU clinical search."  Because it is not clear from NPRC's response that additional service treatment records sought do not exist, or that further efforts to obtain them would be futile, additional development is necessary.

In the June 2009 remand, the Board also instructed the RO to arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, for purposes of obtaining an opinion as to whether it was at least as likely as not (i.e., there was a 50 percent or greater probability) that any identified disabilities of the jaw had their onset in or were medically related to service.  The examiner was to discuss the Veteran's documented medical history and assertions and set forth a complete rationale for any conclusions reached.

A review of the record reflects that the Veteran was afforded a VA examination in May 2010.  The examiner opined, in effect, that it was unlikely that currently shown jaw disability was related to the reported jaw fracture in service.  In so concluding, however, the examiner relied on the absence of any evidence of treatment for a temporal mandibular joint (TMJ) disorder between the time of the reported fracture and the Veteran's separation from service in 1963.  The examiner did not discuss the significance, if any, of the Veteran's statements pertaining to continuity of symptoms since service as those statements pertain to the matter of medical nexus.  In addition, it appears that the examination was conducted by a dentist, rather than a physician, as requested in the remand.

Accordingly, the RO should arrange for the Veteran to undergo another examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  Chronological records of the Veteran's treatment at the VA Medical Centers (VAMCs) in Palo Alto and Loma Linda, California, and at the VAMC in Miami, Florida, to include the Broward County Outpatient Clinic (OPC) (formerly the Oakland Park OPC) and the Deerfield Beach OPC, were last obtained in August 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran's jaw since August 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due processed requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) all outstanding service treatment records-in particular, records of hospitalization in Subic Bay, Philippines following a jaw injury, dated from April 30 to May 24, 1962.  The RO's efforts must include contacting the NPRC to ascertain whether the "ORU clinical search" mentioned in NPRC's November 2009 response has been completed and, if so, whether any records were found.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

The RO is reminded that it should continue efforts to procure the Veteran's service records until either the records or received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Palo Alto and Loma Linda VAMCs, and the Miami VAMC, to include the Broward County Outpatient Clinic OPC (formerly the Oakland Park OPC) and the Deerfield Beach OPC, any outstanding records of evaluation and/or treatment pertaining to the Veteran's jaw since August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a jaw disability that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the Veteran's jaw.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In rendering the requested opinion, the examiner should specifically consider and address all pertinent in and post-service records, as well as the Veteran's statements pertaining to continuity of symptoms since service.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

